—Judgment, Supreme Court, Bronx County (Joan Sudolnik, J.), rendered March 1, 1988, convicting defendant, after jury trial, of rape in the first degree and robbery in the first degree, and sentencing him to concurrent terms of 4 to 12 years, unanimously affirmed.
The trial court properly denied admission of the police laboratory analysis report as a "certified medical report”, as the certification involved failed to state that the report was *343made in the regular course of business, that it was the regular course of the business to make the report, and that the report was made contemporaneously with the event recorded (CPLR 4518 [a]; People v Mertz, 68 NY2d 136, 147). The court offered to direct the People to produce the laboratory technician who had prepared the report. However, the defense declined to avail itself of the court’s offer and the technician did not testify.
Defendant did not object to any of the prosecutor’s summation comments, and thus failed to preserve any claim of error for appellate review as a matter of law (CPL 470.05). If we were to review defendant’s claims in the interest of justice, we would find them to be meritless. Concur — Murphy, P. J., Carro, Rosenberger, Ross and Kassal, JJ.